Citation Nr: 0528247
Decision Date: 10/20/05	Archive Date: 01/12/06

DOCKET NO. 04-29 374                        DATe OCT 20 2005

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana

THE ISSUES

1. Entitlement to service connection for a psychiatric disability, to include adjustment disorder, dysthymic disorder, and post-traumatic stress disorder (PTSD).

2. Entitlement to an initial evaluation in excess of 10 percent for service-connected residuals of a gunshot wound to the ring finger, left hand, to include injury of the digital nerve and scars.

REPRESENTATION
Appellant represented by: Wade R. Bosley, Attorney at Law

ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel



INTRODUCTION
The veteran had active service from  1969 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the veteran's claim for PTSD and granted the veteran's claim for service connection for residuals of a gunshot wound to the ring finger, left hand, to include injury of the digital nerve and scars, and assigned a noncompensable evaluation, effective May 12, 2002.

The issue of entitlement to an initial evaluation in excess of 10 percent for service-connected residuals of a gunshot wound to the ring finger, left hand, to include injury of the digital nerve and scars will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. Adjustment disorder and dysthymic disorder were initially demonstrated years after service, and have not been shown by competent evidence to be causally related to the veteran's active service.

2. The competent evidence of record establishes that the veteran does not have a current psychosis that can be presumed to be causally related to the veteran's active service.

3. The veteran served in the Republic of Vietnam, but the competent evidence of record does not demonstrate that he engaged in combat with the enemy.

4. No credible supporting evidence establishes or verifies that stressors which the veteran alleges to have experienced in service actually occurred.

- 2 


5. The competent evidence of record fails to establish that the veteran has a current PTSD diagnosis based on a verified in-service stressor.

CONCLUSION OF LAW

A psychiatric disability, to include adjustment disorder, dysthymic disorder, and PTSD, was not incurred in, or aggravated by, active service, nor may a psychosis be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims and Assistance Act

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act (VCAA). This new law eliminates the concept of a well-grounded claim, and redefines the obligations of the VA with respect to the duties to notify and to assist claimants in the development of their claims. First, the VA has a duty to notify the appellant and his representative, if represented, of any information and evidence needed to substantiate and complete a claim. See 38 U.S.C.A. §§ 5102 and 5103 (West 2002). In this regard, VA will inform the appellant of which information and evidence, if any, that he is to provide and which information and evidence, if any, VA will attempt to obtain on his behalf. VA will also request that the appellant provide any evidence in his possession that pertains to the claim. Second, the VA has a duty to assist the appellant in obtaining evidence necessary to substantiate the claim. See 38 U.S.C.A. § 5103A (West 2002).

Notice

With regard to the issue of entitlement to service connection for a psychiatric disability, to include adjustment disorder, dysthymic disorder, and post-traumatic

- 3 



stress disorder, the Board notes that a VA letter issued in August 2004, in conjunction with the May 2003 rating decision, and June 2004 statement of the case, apprised the appellant of the information and evidence necessary to substantiate his claim, which information and evidence, if any, that he is to provide, and which information and evidence, if any, VA will attempt to obtain on his behalf. He was also requested to provide any evidence in his possession that pertains to the claim. As such, the Board finds that the correspondence satisfied VA's duty to notify the veteran, as required by Quartuccio v. Principi, 16 Vet. App. 183 (2002),38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2005).

It is also noted that a recent case of the United States Court of Appeals for Veterans Claims (Court) held that compliance with 38 U.S.C.A. § 5103 required that the VCAA notice requirement be accomplished prior to an initial unfavorable determination by the agency of original jurisdiction. See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). However, in the present case, the appellant's claim was denied by the AOJ before it issued proper VCAA notification. Nevertheless, the Court in Pelegrini II noted that such requirement did not render a rating decision promulgated prior to providing the veteran full VCAA notice void ab initio, which in turn would nullify the notice of disagreement and substantive appeal filed by the veteran. In other words, Pelegrini II specifically noted that there was no requirement that the entire rating process be reinitiated from the very beginning. Rather, the claimant should be provided VCAA notice and an appropriate amount of time to respond and proper subsequent VA process. See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

Because the VCAA notice in this case was not provided to the veteran prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini II. While the Court did not specify how the Secretary can properly cure a defect in the timing of the notice, it did leave open the possibility that a notice error of this kind may be non-prejudicial to a claimant. There is no basis for concluding that harmful error occurs simply because a claimant receives VCAA notice after an initial adverse adjudication. See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14,2005)

-4


In reviewing AOJ determinations on appeal, the Board is required to review the evidence of record on a de novo basis and without providing any deference to the AOJ's decision. As provided by 38 V.S.C. § 7104(a), all questions in a matter which under 38 D.S.C. § 511(a) are subject to decision by the Secretary shall be subject to one review on appeal to the Secretary, and such final decisions are made by the Board. Because the Board makes the final decision on behalf of the Secretary with respect to claims for veterans benefits, it is entirely appropriate for the Board to consider whether the failure to provide a pre-AOJ initial adjudication constitutes harmless error, especially since an AOJ determination that is "affirmed" by the Board is subsumed by the appellate decision and becomes the single and sole decision of the Secretary in the matter under consideration. See 38 C.F.R. § 20.1104. Further, a claimant is not compelled under 38 U.S.C. § 5108 to proffer new and material evidence simply because an AOJ decision is appealed to the Board. Rather, it is only after a decision of either the AOJ or the Board becomes final that a claimant has to surmount the reopening hurdle.

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless error. While the notice provided to the veteran was not given prior to the first AOJ adjudication of the claim, the notice was provided by the AOJ prior to the transfer and certification of his case to the Board, and the content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices. Therefore, not withstanding Pelegrini II, to decide the appeal would not be prejudicial error to him.

- 5 


The Court in Pelegrini II also held, in part, that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim. This new "fourth element" of the notice requirement comes from the language of 38 C.F.R. § 3.159(b)(1). See VAOPGCPREC 01-2004. As discussed above, the Board has found that the appellant was provided every opportunity to identify and submit evidence in support of his claim.

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernardv. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error). In this case, because each of the four content requirements of a VCAA notice has been fully satisfied, any deficiency as to the timing of VCAA notice to the appellant is harmless error.

Duty to Assist

With regard to the duty to assist, the record contains the veteran's service medical and personnel records, private medical reports, as well as reports of VA treatment and examination. The veteran has been afforded the opportunity for a personal hearing on appeal. The Board has carefully reviewed the veteran's statements and concludes that he has not identified further evidence not already of record. The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the veteran's claim. Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the veteran in developing the facts pertinent to his claim for service connection. Essentially, all available evidence that could substantiate the claim has been

- 6 


obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.

Legal Criteria

1. Service connection, in general

According to the law, service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active military service, or for aggravation of a preexisting injury or disease in active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d)(2005).

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury." Pond v. West, 12 Vet. App. 341,346 (1999). Where the determinative issue involves a medical diagnosis, competent medical evidence is required. This burden typically cannot be met by lay testimony because laypersons are not competent to offer medical opinions. Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946 and a psychosis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

- 7 


2. Service Connection--PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f)(2005). The provisions of 38 C.F.R. § 4.125( a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994).

Further relating to claims of service connection for PTSD, in Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States Court of Appeals for Veterans Claims (Court) set forth the analytical framework and line of reasoning for determining whether a veteran was exposed to a recognizable stressor during service, which, as discussed above, is an essential element in solidifying a claim for service connection for PTSD. In Zarycki, it was noted that, under 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(d) and (f), and the applicable provisions contained in VA Manual 211, the evidence necessary to establish the incurrence of a recognizable stressor during service to support a claim of service connection for PTSD will vary depending on whether the veteran "engaged in combat with the enemy." See Hayes v. Brown, 5 Vet. App. 60 (1993). The determination as to whether the veteran "engaged in combat with the enemy" is made, in part, by considering military citations that expressly denote as much. Doran v. Brown, 6 Vet. App. 283, 289 (1994). However, the Court has held that the Board may not rely strictly on combat citations or the veteran's military occupational specialty to determine if he engaged in combat; rather, other supportive evidence of combat experience may also be accepted. See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994). If combat is affirmatively indicated, then the veteran's lay testimony regarding claimed combat- related stressors must be accepted as conclusive as to their actual occurrence and no further development or corroborative evidence will be required, provided that the veteran's testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of such service." Zarycki,6 Vet. App. at 98.

- 8 


If there is no combat experience, or if there is a determination that the veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor. Doran, 6 Vet. App. at 288-89 (1994). The veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor. Dizoglio, 9 Vet. App. at 166 (1996). Further, an opinion by a mental health professional based on a post-service examination of the veteran cannot be used to establish the occurrence of a stressor. Moreau v. Brown, 9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

Legal Analysis

1. Psychiatric Disability Other Than PTSD

In this case, the veteran asserts that service connection is warranted for a psychiatric disability, to include adjustment disorder and dysthymic disorder. As noted above, in order to establish service connection on a direct basis, the veteran must provide evidence of a current disability, an in-service injury or disease, and a nexus between the current disability and an in-service injury or disease. The Board acknowledges that the veteran does have current diagnoses of adjustment disorder and dysthymic disorder. In this regard, the record reflects that the veteran has been treated as both an in-patient and outpatient at VA facilities since September 2001. However, it is significant to point out that the contemporaneous service medical records do not indicate that the veteran ever complained of, or was treated for, a psychiatric disability in service. Indeed, an examiner on the veteran's December 1971 separation examination reported that the veteran was psychiatrically normal. Further, the veteran also denied a history of depression or excessive worry or nervous trouble. Moreover, it is significant to point out that the evidence of record establishes that the veteran was not first clinically diagnosed with, and treated for, a psychiatric disability until 1998, almost 30 years after his discharge from service. The Board notes that such a lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). In the absence of demonstration of continuity of symptomatology, this is too remote

- 9 


from service to be reasonably related to service. Further, there is no competent clinical evidence of record that establishes that the veteran's current adjustment and dysthymic disorders are etiologically related to any incident of service.

The Board notes that the veteran could be entitled to service connection on a presumptive basis if there is evidence that a psychosis was demonstrated within one year of separation from service. However, the Board notes that there is no evidence that establishes that a psychosis was demonstrated within one year of separation from service or that the veteran, in fact, has a current psychosis. Thus, the Board concludes that the veteran is also not entitled to a grant of service connection for a psychiatric disability, on a presumptive basis.

Despite the veteran's assertions, he is not competent to provide an opinion requiring medical knowledge, such as a question of medical causation. Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Thus, the Board finds that the contemporaneous service medical evidence, and post service medical evidence, is of greater probative value than the veteran's statements in support of his claim. The Board has considered the doctrine of giving the benefit of the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2004), but does not find that the evidence is of such approximate balance as to warrant it's application. Accordingly, the Board finds that the preponderance of the evidence is against the veteran's claim for service connection for a psychiatric disability, to include adjustment disorder and dysthymic disorder.

2. PTSD

The veteran asserts that service connection warranted for PTSD. Service personnel records establish that the veteran served in Vietnam from October 1969 to April 1971.

The veteran contends that his in-service stressors include being involved in Viet Cong ambushes. However, the Board notes that there is no evidence of record that establishes the veteran was ever engaged in combat activity with the enemy. The veteran's service personnel records indicate that while in Vietnam, his primary

- 10


military occupational specialty was a radio relay carrier attendant and postal clerk. The Board, however, observes that the veteran has asserted that he never saw a radio and was used as a driver and on sweeps around Chu Lai. The record indeed reflects that the veteran was a heavy vehicle driver in Vietnam. However, there is no evidence of record that the veteran engaged in combat activity with the enemy while performing any military occupational specialty. The Board further notes that in May 2002, the veteran was asked to provide more detailed information about his reported involvement in a convoy that was ambushed by the Viet Congo However, there is no evidence of record that shows that the veteran provided any such information.

Further, although the veteran's DD 214 indicates that he received the Bronze Star Medal, there is no evidence in the record that such medal was awarded for valor. Moreover, the record does not reflect that the veteran was awarded any other award or decoration indicative of combat-related service.

Therefore, the Board finds that other than the veteran's testimony regarding the occurrence of the aforementioned combat related stressor, the claims folder does not contain any objective evidence of their actual occurrence. The veteran's uncorroborated testimony is not sufficient to verify the stressor. Cohen v. Brown, 10 Vet. App. 128, at 146-47 (1997). Thus, the Board finds that the evidence of record is not sufficient to conclude that the veteran engaged in combat activity with the enemy.	.

The veteran also contends that his stressors include killing an innocent Vietnamese man and witnessing the remains of his best ftiend immediately after a mine killed him. With respect to the veteran being part of a group that killed an innocent Vietnamese man, the veteran has not provided any independent evidence that could corroborate his statements as to the occurrence of this claimed stressor. Other than the veteran's testimony regarding the occurrence of the aforementioned stressors, the claims folder does not contain any objective evidence of its occurrence. The Board further notes that although the veteran was notified of the type of information that could be submitted to corroborate his stressor, there is no evidence of record that shows that the veteran provided any such information. Thus, because the

- 11 


veteran has not provided an objective evidence that could corroborate his statements as to the occurrence of this claimed stressor, the Board concludes that the veteran has not established the occurrence of this particular in-service stressor.

The veteran also asserts that he witnessed the remains of his best friend, B. D. immediately after a mine killed him. However, the record reflects that the Internet information provided by the veteran regarding B. D.'s death reports that his death was a non-hostile casualty and that he died in a vehicle crash. Therefore, because the veteran's statements regarding B. D.'s death are inconsistent with the Internet information regarding the circumstances of B. D's death, the Board concludes that the veteran has not provided . any independent evidence that corroborates the occurrence of this particular claimed in-service stressor.

The Board acknowledges that in June 2002 and in August 2003 private and VA examiners diagnosed the veteran with PTSD. However, the Board observes that the record does not reflect that the examiners reviewed the veteran's claims file prior to rendering such diagnosis. Fhrther, as the Board has found that there has not been verification of an in-service/stressor, the Board finds that such diagnoses are not competent, probative evidence, as it was based on an inaccurate factual premise. See Grover v. West, 12 Vet App. 109, 112 (1999); Reonal v. Brown, 5 Vet App. 458, 461 (1993). Accordingly, the Board finds that the competent evidence of record fails to establish a current PTSD diagnosis related to the veteran's active
military service.

In conclusion, the Board finds that the competent evidence of record fails to establish that the veteran has PTSD that is related to the veteran's active military service. The negative evidence of record is of greater probative value than the veteran's statements in support of his claim. The Board has considered the doctrine of giving the benefit of the doubt to the veteran, under 38 U. S. C .A. § 51 07 (West 2002), and 38 C.F.R. § 3.102 (2004), but does not find that the evidence is of such approximate balance as to warrant it's application. Accordingly, the Board finds that the preponderance of the evidence is against the veteran's claim for service connection for PTSD.

- 12 

ORDER

Entitlement to service connection for a psychiatric disability, to include adjustment disorder, dysthymic disorder, and post-traumatic stress disorder (PTSD), is denied.

REMAND

As previously stated, a May 2003 rating decision granted service connection, and assigned an initial noncompensable rating for residuals of a gunshot wound to the ring finger, left hand, to include injury of the digital nerve and scars. The veteran provided Notice of Disagreement with the assigned evaluation in August 2003. The Board observes that in an April 2004 rating decision, the RO increased the veteran's evaluation to 10 percent, effective May 12, 2002. However, the fact remains that the veteran has not been issued a statement of the case as to the aforementioned issue. The Board observes that where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO for action as follows:

The RO should issue a statement of the case that reflects consideration of the issue of entitlement to an initial evaluation in excess of 10 percent for residuals of a gunshot wound to the ring finger, left hand, to include injury of the digital nerve and scars. The veteran should be apprised that he must timely submit a substantive appeal, VA Form 9, Appeal to Board of Veterans' Appeals, to complete an appeal as to this matter. The veteran and his representative should be provided the appropriate opportunity to respond. Only if a timely substantive appeal as to this issue is received, should the

- 13 


case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

- 14




